
	

114 HR 2159 IH: To amend the Internal Revenue Code of 1986 to extend for one year the credit for energy-efficient new homes.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2159
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for one year the credit for energy-efficient 
new homes.
	
	
		1.EXTENSION OF CREDIT FOR ENERGY-EFFICIENT NEW HOMES
 (a)In GeneralSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. (b)Effective DateThe amendments made by this section shall apply to homes acquired after December 31, 2014.
